Citation Nr: 0527994	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  98-12 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for residuals of a right knee injury.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from February 1971 to March 
1974, and from October 2001 to October 2003.  The veteran 
also served as a reservist between these two periods of 
active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 1998 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.      

The Board remanded this matter for further development in 
September 2003.  


FINDING OF FACT

The veteran has full and normal range of motion in his right 
leg.    


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for the veteran's right knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist 

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate a claim for benefits and further 
allocate the responsibility for obtaining such evidence.  The 
VCAA further provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate his 
claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was provided with a copy of the original 
rating decision dated in March 1998 setting forth the general 
requirements of then-applicable law pertaining to service 
connection, and what evidence was necessary to substantiate 
his claim.  The general notification was reiterated in the 
Statement of the Case dated in May 1998, and in two 
Supplemental Statements of the Case dated in May 2002, and an 
additional one dated in January 2005.    

In specific compliance with the Court's ruling in Quartuccio, 
the veteran was advised of the evidence that would 
substantiate his claim, and the responsibility for obtaining 
it, by letter dated in April 2004.  See 38 U.S.C.A § 5103(b) 
(West 2002) (providing in substance that after notification 
to the claimant under the VCAA of any information that was 
not previously provided, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application); PVA v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a), (b) and (c) (West 2002).  In particular, VA obtained 
private and VA medical records, as is detailed below.  VA has 
also conducted necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A.§ 5103A (d) (West 2002).  
The veteran was afforded VA medical examination conducted by 
medical care professionals.     

The Board finds that VA has done everything reasonably 
possible to assist the veteran with regard to his claim.  In 
the circumstances of this case, additional efforts to assist 
the veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.  Given the extensive 
development undertaken by the RO, the Board finds that the 
record is ready for appellate review.  

The Board has carefully considered whether further 
notification should be accorded to the veteran of what 
evidence would substantiate his claim, in light of the recent 
opinion of Pelegrini v. Principi, 18 Vet. App 112 (2004).  In 
that decision, The United States Court of Appeals for Veteran 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ, 
or RO in this case) decision on a claim for VA benefits.  

In the present case, the veteran made his claim in December 
1997.  The RO adjudicated the claim in March 1998.  Only 
after that rating action was promulgated did the RO, in April 
2004, provide notice to the claimant - in the form of a 
letter - regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant and what 
information and evidence will be obtained by VA.  Because the 
VCAA notice in this case was not provided to the veteran 
prior to the initial RO adjudication of the claim, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App at 121.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the veteran.  Id.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication.  This could not have been the intention of the 
Court; otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the veteran to overcome.  
Pelegrini, 18 Vet. App at 112.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2004 was 
not given prior to the first AOJ (RO) adjudication of the 
claim, the notice was provided by the AOJ (RO) prior to the 
final transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.     

Therefore, notwithstanding Pelegrini, to decide the appeal at 
this time would not be prejudicial error to the veteran.  

The Board also takes particular note that the Court in 
Pelegrini held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the instant case, the April 2004 VCAA notice letter 
satisfied this "fourth element."  The Board also finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim.  As described 
above, the RO advised him of this by way of the rating 
decision, the Statement of the Case, and the Supplemental 
Statements of the Case.    

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In sum, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).

The Merits of the Claim for Increased Rating 

The veteran injured his right knee while on active duty in 
April 1972.  The RO service connected the veteran's right 
knee disability at 0 percent disabling in a March 1998 rating 
decision.  In a January 2005 Supplemental Statement of the 
Case, the RO increased this evaluation to 10 percent, 
effective the date of the veteran's original claim in 
December 1997.  

The veteran is appealing the RO's initial evaluation of his 
right knee disability.  As such, the Board is not solely 
concerned with the present level of the veteran's disability.  
Rather, the Board must assess the entire period since the 
original claim was filed to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time since December 1997, 
when the veteran initially filed his claim.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Since filing his claim, the veteran has undergone two VA knee 
examinations.  The first examination was conducted in 
February 1998.  The examiner reported the veteran as stating 
that the pain in his right knee is on the medial aspect, and 
is aggravated by prolonged standing.  He reported the veteran 
as stating that he had to change jobs due to pain with his 
knees.  Upon examination, the examiner found the veteran's 
range of motion from 0 to 120 degrees, and found no swelling, 
laxity, or instability.  The veteran was able to walk on his 
toes and heels, but was unable to squat.  The examiner found 
tenderness over the medial and the lateral joint lines.  

Following the Board remand in September 2003, the veteran 
underwent another examination of his right knee in November 
2004.  This examiner noted the veteran's complaints of 
weakness, stiffness, give-way, flare-ups, and fatigability in 
the right knee.  The examiner noted that the veteran can 
stand for long periods of time, but that he experiences 
discomfort as a result.  The veteran reported that at times, 
he uses a brace and cane.

Upon examination, the examiner found no subluxation, and no 
constitutional symptoms in the right knee area.  He observed 
the veteran ambulate without aids or assistance.  He noted 
the veteran's pain, soreness, crepitation, and tenderness, 
particularly in the medial joint line area.  

The veteran had full range of motion from 0 to 140 degrees.  
After repeating the range of motion, the examiner found no 
change in symptoms or range of motion.  The examiner found no 
effusion, guarding, or ankylosis, and found the knee stable.  
McMurray's elicited a "little bit" of pain.  

November 2004 x-rays of the right knee showed suggestions of 
early minimal degenerative arthritic changes, no fracture or 
dislocation, and no destructive bone changes.     

The veteran testified about his right knee disability at a 
personal hearing held in August 1999.  He spoke of stiffness, 
pain, and limitation of motion.  He spoke of the way in which 
quick movements cause him pain.  He testified about the pain 
medication he has been prescribed to take for his knee pain.  
He also testified that he has never had surgery on his right 
knee, and has never been advised by a healthcare professional 
to get surgery on this knee.       

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Degenerative or traumatic arthritis (established by X-ray 
findings) is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
is noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2004).

Diagnostic Codes 5260 and 5261 address limitation of motion 
of the knee.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5260 
provides for limitation of the flexion of the leg.  Where 
flexion is limited to 60 degrees, a 0 percent rating is 
provided; when flexion is limited to 45 degrees, 10 percent 
is assigned; when flexion is limited to 30 degrees, 20 
percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of the leg, 
noted under Diagnostic Code 5261, is rated at 10 percent at 
10 degrees; 20 percent at 15 degrees; 30 percent at 20 
degrees; 40 percent at 30 degrees, and 50 percent at 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  See also 
38 C.F.R. § 4.71, Plate II, which reflects that normal 
flexion and extension of a knee is from 0 to 140 degrees.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2004) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Consideration is to be given to whether 
there is less movement than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Under Diagnostic Code 5003, the Board must assess the 
veteran's entitlement under Diagnostic Codes 5260 and 5261.  
See 38 C.F.R. § 4.71a.  During the course of this appeal, the 
veteran's right knee range of motion has been reported to be 
within normal limits.  The February 1998 examiner found range 
of motion between 0 and 120 degrees, while the November 2004 
examiner found range of motion between 0 and 140 degrees.    

As Diagnostic Code 5260 contemplates a noncompensable 
evaluation where there is limitation of knee flexion to 60 
degrees, a disability evaluation cannot be assigned under 
Diagnostic Code 5260.  See 38 C.F.R. § 4.71a.  As Diagnostic 
Code 5261 contemplates a noncompensable evaluation with 
limitation of knee extension to 5 degrees, a disability 
evaluation cannot be assigned under Diagnostic Code 5261 
either.  See 38 C.F.R. § 4.71a.  Hence, a 10 percent rating 
for arthritis under 5003 has been appropriate in this matter, 
from the date of the veteran's claim in December 1997.  38 
C.F.R. § 4.71a; see Fenderson, 12 Vet. App. at 119.

The Board notes that, in its original rating decision, the RO 
referenced Diagnostic Code 5257 in granting the veteran 
service connection for his knee disability.  As there has 
been no evidence since submission of his claim of subluxation 
or lateral instability of the knees, the Board finds this 
code provision inapplicable to this matter.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  And the Board finds the other 
diagnostic codes pertaining to knee disabilities inapplicable 
in this matter.  The record does not show objective evidence 
of ankylosis (5256), locking, guarding, effusion of cartilage 
into joints (5258), removal of cartilage (5259), impairment 
of the tibia and fibula (5262), or genu recurvatum (5263).  
See 38 C.F.R. § 4.71a.     

The Board has also considered whether a higher rating for the 
veteran's knee disability is warranted on the basis of 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this 
case the evidence shows the veteran's subjective complaints 
of pain.  The clinical evidence, however, does not 
objectively support a higher rating based upon functional 
loss due to pain in view of the very limited clinical 
findings.  

Since 1998, VA examinations have shown limited evidence of 
pain, hesitation in movement, fatigability, incoordination, 
or loss of strength.  In fact, the veteran's most recent 
examination in November 2004 indicated normal strength and 
limited knee pain.  As the examiner noted in his report in 
reference to Deluca, the veteran exhibited no change in 
symptoms or range of motion during repetitive motion testing.  
And the record clearly shows that the veteran is able to 
ambulate independently and stand for long periods of time.  

The Board therefore finds that the currently assigned 10 
percent evaluation under 5003 is consistent with that 
warranted for the limited pain on motion the veteran claims, 
even where the degree of limitation of motion is not 
separately compensable under Codes 5260 and 5261.  See 38 
C.F.R. § 4.59, 4.71a, Diagnostic Code 5003; Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991); see also VAOPGCPREC 9-98 
(August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  In 
making this decision, the Board has recognized the veteran's 
subjective complaints of pain and limitation, particularly in 
those comments offered at his August 1999 personal hearing.  
The Board has considered these comments closely.  But, as the 
veteran is a layperson, the Board assigns more weight to the 
conclusions derived from the medical professional's 
examination report.  Ultimately, a claimant's personal 
belief, however sincere, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992).  

Nor does the evidence reflect that the veteran's knee 
disorder has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The record 
reflects the veteran's statements that he has had to change 
professions as a result of his orthopedic difficulties.  
Nevertheless, the veteran has demonstrated the ability to 
maintain steady permanent employment despite his knee 
disorder.  Hence the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for an increased rating must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right knee injury is denied.  


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


